64 N.Y.2d 1041 (1985)
In the Matter of Howard J. Goldman, Appellant,
v.
Robert J. McGuire, as Police Commissioner of the City of New York and Executive Chairman of the Board of Trustees of the Police Pension Fund, Article II, et al., Respondents.
Court of Appeals of the State of New York.
Argued March 19, 1985.
Decided April 23, 1985.
Raymond E. Kerno, Joseph G. Metz and Elizabeth Platte Johnson for appellant.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Dana Robbins and Stephen J. McGrath of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and KANE.[*] Taking no part: Judge ALEXANDER.
Order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (101 AD2d 768).
NOTES
[*]  Designated pursuant to NY Constitution, article VI, § 2.